EXAMINER’S COMMENTS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 05/12/2022
Claims 12, 15 and 20 have been amended.
Claims 11 and 19 have been canceled.
Claims 21-22 have been added.
Claims 1-10, 12-18 and 20-22 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 05/12/2022, with respect to 35 U.S.C. § 103 rejections of the independent claims  have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections of the pending claims has been withdrawn.

Per Examiner’s Amendment
Claims 12 and 20 have been amended.

Allowable Subject Matter
Claims 1-10, 12-18 and 20-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Daniel A. Tysver (Reg. No. 35,726) on 08/29/2022.

Claim 12.  (Examiner Amended)	The method of claim 6, wherein the first configuration information further comprises account access information to the cloud-based device services that control the specific devices in use at the first user location.

Claim 20. (Examiner Amended)	The method of claim 16, wherein the first configuration information further comprises account access information to the cloud-based device services that control the specific devices in use at the first user location.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
These reasons for allowance should not be interpreted to imply that limitations not specifically mentioned are immaterial to patentability. The specific limitations identified below have been considered in combination with the entirety of the claim in determining patentability.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s arguments filed on 05/12/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records. Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 15 and 21. Applicant’s reply makes evident the reason for allowance.
The invention is generally directed towards smart device orchestration by defining plurality of recipes based on interactions between generic device types, wherein the recipes define a sequence of generic actions to be performed based upon detecting a generic status value and implement the recipe to on specific devices at user location. Regarding independent claims 1, 15 and 21, the prior arts of record fails to teach or fairly suggest a method, a system and computer program product for “….defining a plurality of generic device types for smart devices, with each generic device type including a generic feature, the generic features of the plurality of generic device types comprising generic status values and generic actions;… after collecting the configuration information and at the orchestration computing device, comparing the configuration information for a first user to the plurality of recipes to identify a first set of suggested recipes for the first user…upon receiving a first request from the first user to operate a first recipe, and at the orchestration computing device, using the first configuration information to determine and execute the specific implementation details to perform a first sequence of generic actions defined by the first recipe on specific devices operating at a first user location”
The closest Prior art, US 2017/0093593 (Yang et al.), teaches request for a recipe relating to Internet of Things (IoT) services, user can search and modify the recipe, user can select a recipe where the recipe includes a set of resource requirements and business logic and user can deploy the recipe to facilitate management of one or more IoT devices [abstract]
Other Prior art. US 9984686 (Mutagi et al.), teaches create groups of devices for controlling these groups with single voice commands. For instance, a user may create a group consisting of every light in his house, or every light in the kitchen of his house, such that the user is able to modify the state of multiple lights at one time [C.3:L.34-38]. …. After creation of this group, the user is thereafter able to control this group via a single voice command, for example “please lower all my lights that dim to 20%”. In response to identifying this voice command, the techniques may dim each light in this group to 20% of its maximum brightness [C.4:L.18-22].
Other Prior art. CN 107819651 (Shen et al.), teaches each user can set a scene mode, and each scene mode sets a linkage control rule according to the preference of the user. The linkage control rule may be linkage control of one controlled device and one or more responding devices, for example, "air conditioner is on, door and window are closed", or "air conditioner is on, temperature is 25 ℃, door and window are closed" (page 2). When identify first user enter into a room, find the scene mode for the first user and implement it. It detect second user enter the room within a preset time, it find the scene mode for the second user, if the scene mode for both user is same then keep the scene mode running, but if it is deferent, then stop first scene and start second scene mode (Step S22-S24, page 7).
However, the prior arts of record, singly or taken together, fails to teach or fairly suggest the particulars of the claims as a whole. Updated search could not find any further reference which singly or taken together disclose the particulars of the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448